Citation Nr: 1637815	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-49 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.  

In May 2014, the Board remanded the issue for further development to include a VA examination.  The case has been returned to the Board for appellate review.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As per the May 2014 Board remand, a new VA examination was conducted in July 2014 to determine the nature and etiology of the Veteran's current bilateral hearing loss disability.  In providing the opinion, the examiner was asked to consider the Veteran's contentions regarding his hearing loss and its link to his military duties, as well as consider the medical literature cited by the Veteran in his August 2011 and October 2014 statements.  Unfortunately, the examiner did not address the Veteran's contentions or the medical literature the Veteran submitted.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, an addendum opinion is necessary that takes into account the Veteran's contentions and the medical literature cited by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or private treatment records pertinent to the claim on appeal.

2.  Return the claims file to the VA examiner who conducted the July 2014 VA examination of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If the July 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:

Based on review of the entire evidence of record, is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that the Veteran's current bilateral hearing loss disability had its onset during the Veteran's period of active duty service or is otherwise related thereto.  

In providing the opinion, the examiner must review and comment on the medical literature cited by the Veteran in his August 2011 and October 2014 statements as it relates to his bilateral hearing loss.  Additionally, the examiner should specifically address the Veteran's contention that the noise exposure he was exposed to in service as a radio intercept operator, from artillery fire, and from jet engines caused hearing loss which began in service and worsened since his discharge.  
The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

